Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has filed an amendment on 9/13/2022 amending independent claims 1-9, claim 12 has been cancelled, no new adding the claim was introduced.
In virtue of this communication, claims 1-11 and 13-18 are currently pending in the instant application. 

Response to Remarks
Regarding the 35 U.S.C. 112(b) rejection, Applicant substantially amends independent claims 1 and 9 language, contends the amended claim language overcomes the rejection. The arguments and amended language have been fully considered. However, the amended claims 1 and 9 language introduces new indefinite subject matter as explained in the 35 U.S.C. 112(b) rejection below. 
Regarding the 35 U.S.C. 103 rejection, applicant maintains the applied references fail to teach transmitting the wake up signal on the source lines of the touch display apparatus. The office agrees with the second portion, but need to have the function of the wake up signal  clarified. Applicant further contends Shin fails to disclose to stop the source driver transmitting the touch wake up signal and enable a touch control function in the working mode after the active stylus has been waken. The office respectfully disagrees for the reason that the office interprets the claimed states of “active”, “waking up” or “entered a working mode” the same when they are given their broadest reasonable interpretations in light of the specification.




Claim Objections
Claims 1 (and similarly claim 9) are objected to as claim 1 language recites, in part, “generating a touch wake up signal on each of a plurality of source lines of the touch display apparatus ...” When each of a plurality of source lines of the touch display apparatus generates a touch wake up signal, a plurality of touch wake up signals, instead of one, would be generated. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (and similarly claim 9) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claim 1 discloses a method performed by a touch display apparatus (similarly, claim 9 teaches a touch display apparatus carrying out the same method of claim 1), in part, “receiving the touch wake up signal by the active stylus and waking up the active stylus in response to receiving the wake up signal; generating a touch signal by the active stylus which has been waken up, and entering a working mode after the active stylus has been waken up”. The claim language or the application specification fails to disclose the difference(s) of the stylus when it is “active”, “waking up” or “entered a working mode”. The office considers these three states the same when they are given their broadest reasonable interpretations in light of the specification (Please see MPEP 2111  [R-07.2015]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cho N et al. (US 20160147283 A1, made of record in the IDS submitted on 7/7/2019) in view of 
Shin; SeungMok et al. (US 20200019270 A1) 
As to claim 1, Cho discloses a touch control method adapted for a touch display apparatus ([0026] FIG. 2 is a block diagram of a time-division driving type touch sensing device). 
 Cho fails to directly disclose the touch sensing device with an active stylus.
However, in a pertinent field of endeavor, Shin discloses a touch display panel with an active stylus ([0035] ...the touch display device 100 can provide, ..., a function of detecting a touch by a user associated medium (e.g., a pen or part of a user's body).
[0036] Here, the pen can include an active pen having signal transmission and reception functions), comprising: 
generating a touch wake up signal ([0105] During the touch driving interval, the touch driving signal TDS applied to the touch electrode TE may be a DC voltage, or be a signal with a variable voltage level. When the touch driving signal TDS is the signal with a variable voltage level, the touch driving signal TDS may be referred to as a modulation signal, a pulse signal) on each of a plurality of source lines of the touch display apparatus during a vertical blanking interval of a vertical scanning interval in a wake up mechanism (Cho and Shin fail to teach the preceding limitation. However, the function of the claimed touch wake up signal is indefinite, please see 35 U.S.C. 112(b) rejection above), wherein the touch wake up signal has a plurality of pulses ([0105] ... the touch driving signal TDS may be referred to as  ..., a pulse signal), and each of the plurality of pulses transitions between a first voltage and a second voltage (person of ordinary skill in the art would agree that is the definition of a pulse); 
It would have been obvious to one of ordinary skill in the art to apply Shin‘s active stylus to Cho’s touch display apparatus, “to provide more various functions to a user”, as disclosed by Shin in [0004]. 
The combination of Cho and Shin continues to teach transmitting the touch wake up signal wirelessly to the active stylus (Shin Fig. 1; the Pen is NOT wired); receiving the touch wake up signal by the active stylus and waking up the active stylus in response to receiving the wake up signal (Shin [0222] ...FIG. 21 represents operating schemes according to the low power wake-up gesture mode....
The claim language and application specification fail to disclose the difference before and after the wake up signal being received by the active stylus. Please see 35 U.S.C. 112(b):rejection above); generating a touch signal by the active stylus which has been waken up, and entering a working mode after the active stylus has been waken up (It is unspecified what causes the active stylus which has been waken up to generate the claimed touch signal, It is also unspecified what causes the active stylus which has been waken up to enter a working mode. Also, neither the claim language  nor the specification teaches the functional differences between an active stylus before being waken up, after waken up, and after entering a working mode); detecting the touch signal generated by the active stylus by a touch controller of the touch display apparatus in the working mode (Shin [0036] the pen can include an active pen having signal transmission and reception functions, performing associated operations with the touch display device); and stopping the touch display apparatus transmitting the touch wake up signal and enabling a touch control function in the working mode (person of ordinary skill in the art would agree after a touch wake up signal has enabled a control function to a working mode, the touch wake up signal would no longer be needed). 

As to claim 2, Cho further discloses the method according to claim 1, comprising: turning on a plurality of switches in an at least one multiplexer in the touch display apparatus (FIG. 6, multiplexer 310 [0050] The touch sensor driving circuit 308 may supply a touch driving signal shown in FIG. 5 to the touch sensing lines S1 to Sn during the touch sensor driving period P2 and may sense changes in capacitances of the touch sensors. As shown in FIG. 6, a multiplexer 310 may be installed between the driving circuit 308 and the touch sensing lines S1 to Sn, so as to reduce the number of pins of the driving circuit 308) during the vertical blanking interval after the wake up mechanism is started (The references fail to teach that. Please see 35 U.S.C. 112(b) rejection above).  

As to claim 3, Cho and Shin further disclose the method of claim 2, comprising: transmitting the touch wake up signal to the active stylus after the wake up mechanism is started (That is the chronological order of starting a mechanism).

As to claim 4, Cho and Shin further disclose the method of claim 3, comprising: when the touch signal sent by the active stylus is received, stopping the plurality of source lines of the touch display apparatus from transmitting the touch wake up signal (person of ordinary skill in the art would agree after a touch wake up signal is received, the touch wake up signal would no longer be needed). 

As to claim 5, Cho and Shin further disclose the method of claim 4, comprising: after the wake up mechanism is stopped, when the touch signal sent by the active stylus is not received, restarting the wake up mechanism (person of ordinary skill in the art would agree if a touch wake up signal is not received, resending the touch wake up signal would be needed). 

As to claim 6, Cho and Shin further disclose the method of claim 3, comprising: after the wake up mechanism is started, detecting whether the touch signal sent by the active stylus is received; and when a duration time of not receiving the touch signal sent by the active stylus is longer than a preset reference time, stopping the wake up mechanism and stopping the plurality of source lines of the touch display apparatus from transmitting the touch wake up signal (Cho Fig. 15 [0100-0102] The timing controller 104 may additionally generate dummy data enable pulses 14 and 16 at the end and the beginning of the pixel driving period P1, respectively, and may transmit the driving power control signals SHD and WUC to the source driver IC SDIC through the EPI line pair EPI in synchronization with the dummy data enable pulses 14 and 16. In this instance, as shown in FIG. 15). 

As to claim 7, Cho further discloses the method according to claim 1, comprising: when the display function of the touch display apparatus is started, starting the wake up mechanism according to the wake up protocol information (Cho [0086] ... (see FIG. 10). The timing controller 104 may generate the control data including the source control data and the gate control data based on an external timing signal input from the host system using an internal timing control signal generating circuit 22. An encoder 23 may embed clocks CLK, ..., and a wake-up control signal WUC in a data packet in conformity with a format determined by the EPI interface protocol).  

As to claim 8, Cho further discloses the method according to claim 1, wherein the first voltage is greater than a reference ground voltage, and the second voltage is smaller than the reference ground voltage (Fig. 7 [0062]).    

As to claims 9-11 and 13-17, Cho and Shin disclose a touch display apparatus, comprising an active stylus, configured to perform the method of claims 1-8, respectively. Therefore claims 9-11 and 13-17 are rejected with similar rationale as claims 1-8, respectively. 

As to claim 18, Cho and Shin further disclose the touch display apparatus of claim 9, further comprising: a memory device coupled to the time controller and adapted for storing the wake up protocol information (Cho [0069] The host system converts the digital video data RGB of the input image into a data format suitable to be displayed on the display panel 100. The host system may be implemented as ..., a personal computer (PC),... The host system runs an application associated with touch input coordinates received from the touch controller 306). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621